DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended in accordance with an interview with the attorney of record as follows:

1. (Canceled)	

2. (Currently Amended) A method for online click filtering, the method comprising:	in an automated operation performed using one or more computer processor devices configured therefor, tracking click activity with respect to one or more online advertisements;
	extracting an impression time of an impression of the one or more online advertisements from a click URL (Uniform Resource Locator);
	determining whether to filter the impression based on at least a check that the impression was generated within a first predefined time interval;
	determining whether to filter a click event of the click activity based on at least a check that a time difference between the click time of the click event and the impression time is greater than a second predefined time interval;

, based on the determining whether to filter the impression and the click event, a revenue-producing action against an advertiser account associated with the corresponding online advertisement.

3. (Currently Amended) The method of claim 2, wherein tracking click activity further comprises:


4. (Currently Amended) The method of claim 3, further comprising, for each of [[the]] a multiple click events, determining [[the]] a corresponding click time of [[the]] a respective click event based on a corresponding click timestamp received at a tracking system that performs [[the]] a tracking of the click activity.

5. (Currently Amended) The method of claim 4, wherein the impression time is associated with a 

6. (Currently Amended) The method of claim 4, wherein the tracking of the click activity further comprises, limiting a host traffic by:
filtering one or more IP (Internet Protocol) addresses based on frequency of hits to a page

7. (Currently Amended) The method of claim 6, wherein at least part of the click URL is encoded using rotating keys

8. (Currently Amended) The method of claim 7, wherein the encoding is an encryption using eSAMS

9. (Currently Amended) The method of claim 8, wherein the time interval is 24 hours

10. (Currently Amended) A system for online click filtering, the system comprising:	one or more computer processor devices configured to perform automated operations comprising:
in an automated operation performed using one or more computer processor devices configured therefor, tracking click activity with respect to one or more online advertisements; 
extracting an impression time of an impression of the one or more online advertisements from a click URL (Uniform Resource Locator);
	determining whether to filter the impression based on at least a check that the impression was generated within a first predefined time interval;
	determining whether to filter a click event of the click activity based on at least a check that a time difference between the click time of the click event and the impression time is greater than a second predefined time interval;

, based on the determining whether to filter the impression and the click event, a revenue-producing action against an advertiser account associated with the corresponding online advertisement.

11. (Currently Amended) The system of claim 10, wherein tracking click activity further comprises:


12. (Currently Amended) The system of claim 11, further comprising, for each of [[the]] a multiple click events, determining [[the]] a corresponding click time of [[the]] a respective click event based on a corresponding click timestamp received at a tracking system that performs [[the]] a tracking of the click activity.

13. (Currently Amended) The system of claim 12, wherein the impression time is associated with a 

14. (Currently Amended) The system of claim 11, wherein the tracking of the click activity further comprises, limiting a host traffic by:
filtering one or more IP (Internet Protocol) addresses based on frequency of hits to a page

15. (Currently Amended) The system of claim 14, wherein at least part of the click URL is encoded using rotating keys

16. (Currently Amended) The system of claim 15, wherein the encoding is an encryption using eSAMS

17. (Currently Amended) The system of claim 16, wherein the time interval is 24 hours

for online click filtering, the operations comprising:
	in an automated operation performed using one or more computer processor devices configured therefor, tracking click activity with respect to one or more online advertisements; 
extracting an impression time of an impression of the one or more online advertisements from a click URL (Uniform Resource Locator);
	determining whether to filter the impression based on at least a check that the impression was generated within a first predefined time interval;
	determining whether to filter a click event of the click activity based on at least a check that a time difference between the click time of the click event and the impression time is greater than a second predefined time interval;

, based on the determining whether to filter the impression and the click event, a revenue-producing action against an advertiser account associated with the corresponding online advertisement.

19. (Currently Amended) The non-transitory machine readable storage medium of claim 18, wherein tracking click activity further comprises:


20. (Currently Amended) The non-transitory machine readable storage medium of claim 19, further comprising, for each of [[the]] a multiple click events, determining [[the]] a corresponding click time of [[the]] a respective click event based on a corresponding click timestamp received at a tracking system that performs [[the]] a tracking of the click activity.

21. (Currently Amended) The non-transitory machine readable storage medium of claim 20, wherein the impression time is associated with a 




References Cited
In the present application, claims 2-21 are allowed. The most related prior art patent of record is ZHANG (US 2009/0216592) and the most related non-patent literature of record is Reference U (see PTO-892).
For these reasons, the Examiner asserts that the claims are allowable because the prior art does not anticipate them or render them obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684